Citation Nr: 0611546	
Decision Date: 04/21/06    Archive Date: 04/26/06

DOCKET NO.  00-07 121A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right knee disorder.  

2.  Entitlement to service connection for a left knee 
disorder.  

3.  Entitlement to service connection for bilateral pes 
planus.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from March 1953 to February 
1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1999 rating determination of a Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
In pertinent part, the RO denied entitlement to service 
connection for a left knee disability, and determined that 
new and material evidence had not been submitted to reopen 
the claims of entitlement to service connection for a right 
knee disability and bilateral pes planus.

The veteran and his spouse provided oral testimony before a 
Hearing Officer at the RO in June 2000, a transcript of which 
has been associated with the claims file.  In April 2001 the 
Board determined that new and material evidence had been 
submitted to reopen the claim of entitlement to service 
connection for bilateral pes planus and remanded the issues 
on title page of this decision to the RO for further 
development and adjudicative action.  In December 2001 and 
October 2002, the RO affirmed the determinations previously 
entered.  In October 2003, the Board remanded the claim for 
additional due process considerations, and in November 2004 
the claims were again denied by the RO.  The case has been 
returned to the Board for further appellate review.  

It is the Board's conclusion that the issues of entitlement 
to service connection for foot disorders, other than 
bilateral pes planus, and entitlement to secondary service 
connection for cancer and Alzheimer's disease as secondary to 
service-connected lymphadenopathy, hilar and cervical nodes, 
have been raised.  Also, it appears that the issue of 
entitlement to a compensable rating for lymphadenopathy, 
hilar and cervical nodes, has been raised as have increased 
ratings for service-connected knee conditions.  (See the 
veteran's statement which was received in October 2003 and 
the statement submitted by the veteran's wife in August 
2006.)  These issues have not been properly developed or 
certified for appellate consideration.  They are referred to 
the RO for such further action as is deemed appropriate.  

In March 2004, the RO denied entitlement to special monthly 
pension.  The veteran was informed of this decision and his 
appellate rights in an April 2004 letter.  The veteran has 
not indicated any intention to appeal this decision.  The 
Board may only exercise jurisdiction over an issue after an 
appellant has filed both a timely notice of disagreement to a 
rating decision denying the benefit sought, and a timely 
substantive appeal.  38 U.S.C.A. § 7105 (West 2002); Roy v. 
Brown, 5 Vet. App. 554 (1993).  Accordingly, the issue of 
entitlement to special monthly pension is not currently 
before the Board on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

During the pendency of this claim, the Board undertook 
additional development on pursuant to authority granted by 
38 C.F.R. § 20.901(a).  Specifically, in October 2005, the 
Board requested a Veterans Hospital Administration (VHA) 
medical opinion.  A VHA opinion was obtained and has been 
associated with the claims file.  The veteran was then 
provided with a copy of the opinion and notified of the 
amount of time he had to respond with additional argument or 
evidence.  Id.  

In an April 6, 2006, Medical Opinion Response Form, the 
veteran indicated that he had submitted new evidence, and he 
requested that the case be remanded to the RO for review.  He 
submitted additional argument in the form a statement dated 
April 3, 2006.  



Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED for 
the following action:

The RO should readjudicate the issues on 
appeal, to include consideration of the 
January 2006 VHA opinion and the April 
2006 statement as submitted by the 
veteran.  If any determination remains 
unfavorable to the veteran, a supplemental 
statement of the case (SSOC) should be 
issued and the appropriate period for 
response provided.  The appeal should then 
be returned to the Board.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





